I am not in accord with the opinion proposed by the Chief Justice notwithstanding his application of Seifman v. FordMotor Co., 282 Mich. 342, *Page 272 
and Pardeick v. Iron City Engineering Co., 220 Mich. 653. The Chief Justice concludes that the dependents of an employee who died approximately seven and one-half years after sustaining an injury can receive $18 per week for 300 weeks from the date of the injury.
In the Pardeick Case, where death occurred 14 months after the injury, Mr. Justice FELLOWS, speaking for the court, said:
"We are persuaded that this legislation (referring to part 2, §§ 5, 12, of the workmen's compensation act, Act No. 10, Pub. Acts 1912, as amended, 2 Comp. Laws 1929, §§ 8421, 8428 [Stat. Ann. §§ 17.155, 17.162]) contemplates that in cases where compensation has been paid to the injured employee during his lifetime compensation to his dependents begins with the date of his death; when no compensation has been paid to the employee during his lifetime compensation to his dependents dates from the date of the accident. Whether in all cases this will work out equitably is not for our consideration. Such argument may properly be addressed to the legislature."
In the Seifman Case, where death occurred eight months after the injury, Mr. Justice BUTZEL, speaking for the court, quoted the foregoing from the Pardeick Case in support of the statement that:
"It is apparent that under the law, it is the purpose to grant dependents in a death case an award for the full 300 weeks if no compensation was paid to the employee during his lifetime."
The important issue in the Seifman Case was whether the employer was entitled to deduct from the indemnity to dependents wages paid the deceased subsequent to the injury. The court said, reasoning from 2 Comp. Laws 1929, § 8428 (Stat. Ann. § 17.162): *Page 273 
"The only deduction that may be made from the amount provided by law is for the period of time during the lifetime of the employee for which compensation is paid."
This view conflicts with that expressed in King v. MunisingPaper Co., 224 Mich. 691, and Long v. Isle Royale Copper Co.,238 Mich. 436. See "Death Benefits under the Workmen's Compensation Law," 18 Michigan State Bar Journal, pp. 160, 167. However, we are not concerned with that problem in the instant case. And furthermore, whatever was said in the Seifman Case
regarding the over-all period embraced within the death benefit sections (5 and 12) was necessarily dictum because Seifman died only 8 months after his injury.
The rule recently stated in Kaiser v. Little Brothers FoundryCo., 289 Mich. 627, and applied in Duvall v. Ford Motor Co.,288 Mich. 348 (on rehearing, 353), and Neumeier v. City ofMenominee, 293 Mich. 646, limiting indemnity to dependents to a period of not more than 300 weeks from the date of the injury where disability compensation has been paid the employee, should likewise apply to a situation where no such compensation has been paid. The Kaiser Case held that, where the injured employee died after the expiration of the 300-week period, his dependents would not be entitled, as such, to compensation.
These cases indicate that the purpose of the statute is to provide an indemnity for death only during the 300-week period subsequent to the injury. The distinction drawn in thePardeick and Seifman Cases between situations where compensation has been paid the decedent during his lifetime and those where no such compensation has been paid is an artificial one not warranted by the language of the statute. By part 2, § 5, supra, the employer is required *Page 274 
to pay "not more than eighteen dollars nor less than seven dollars a week for a period of three hundred weeks from the date of the injury."
This is a positive and direct limitation upon the right of recovery.
Notwithstanding language in the Pardeick and Seifman Cases, the clear and unambiguous words of the statute, part 2, §§ 5 and 12, do not permit payment to dependents when 300 weeks have elapsed after the injury before death occurs. The distinction as stated in the Pardeick and Seifman Cases should no longer be made. In accordance with the Kaiser Case, we now hold that, where 300 weeks have elapsed between the injury and the death, the dependents cannot thereafter receive indemnity.
The award of the department of labor and industry is set aside and vacated, with costs to appellant.
BOYLES, CHANDLER, and NORTH, JJ., concurred with BUSHNELL, J. WIEST, J., concurred in the result. McALLISTER, J., took no part in this decision.